           Case 1:17-vv-01288-UNJ Document 50 Filed 12/23/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1288V
                                      (not to be published)


    JUDITH MORANDA, Executor, Estate
    of LARRY MORANDA,                                        Chief Special Master Corcoran

                        Petitioner,                          Date: October 29, 2019
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Attorneys’ Fees and Costs
    HUMAN SERVICES,

                        Respondent.


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

       On September 19, 2017, Mr. Larry Moranda filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). On April 27, 2018, Mr. Moranda passed away. On December 18, 2018;
Judith Moranda, Executor, Estate of Mr. Moranda was substituted as “petitioner” for Mr.
Moranda. (See Order Amending Caption, ECF No. 33). Mr. Moranda alleged that he
suffered a Shoulder Injury Related to Vaccine Administration (“SIRVA”) as a consequence
of the Prevnar immunization he received on or about July 14, 2015, and that he suffered
the residual effects of this injury for more than six months. (Petition at 1,6.) On June 28,
2019, a decision was issued by then-Chief Special Master Nora Beth Dorsey, awarding
compensation to petitioner based the parties’ stipulation. (ECF No. 40).

1 Although I have not designated this Decision for publication, it will be made available on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note
(2012) (Federal Management and Promotion of Electronic Government Services). In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the
identified material fits within this definition, I will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:17-vv-01288-UNJ Document 50 Filed 12/23/19 Page 2 of 2




         Petitioner has now filed a motion requesting attorney’s fees and costs, dated
October 1, 2019 (ECF No. 45.), requesting a total award of $19,646.60 (representing
$14,628.70 in fees plus $5,017.90 in costs). Pursuant to General Order #9, counsel for
Petitioner represents that Petitioner has not incurred out-of-pocket costs in pursuit of this
litigation. Id. Respondent reacted to the motion on October 1, 2019, indicating that he is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case, and deferring my discretion to determine the amount to be awarded. (ECF
No. 46). Petitioner did not file a reply thereafter.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. §
15(e). I have reviewed the billing records submitted with Petitioner’s initial request, and
based on my discretion and Vaccine Program experience, I find the requested hourly
rates and work performed to be reasonable. I therefore approve the requested amount
for attorney’s fees and costs.

       Accordingly, I hereby GRANT Petitioner’s Motion for attorneys’ fees and costs. I
award a total of $19,646.60 (representing $14,628.70 in attorney’s fees and $5,017.90 in
costs) as a lump sum in the form of a check jointly payable to Petitioner and her counsel,
Edward M. Kraus, Esq. In the absence of a timely-filed motion for review (see Appendix
B to the Rules of the Court), the Clerk shall enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
